Name: Commission Regulation (EEC) No 2727/80 of 24 October 1980 authorizing the Federal Republic of Germany, the French Republic and the Grand Duchy of Luxembourg to permit under certain conditions an additional increase in the alcoholic strength of certain wines and certain products intended for wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /20 Official Journal of the European Communities 25 . 10 . 80 COMMISSION REGULATION (EEC) No 2727/80 of 24 October 1980 authorizing the Federal Republic of Germany, the French Republic and the Grand Duchy of Luxembourg to permit under certain conditions an additional increase in the alcoholic strength of certain wines and certain products intended for wine-making HAS ADOPTED THIS REGULATION : Article 1 The Federal Republic of Germany, the French Repub ­ lic and the Grand Duchy of Luxembourg are hereby authorized for the 1980/81 wine-growing year to allow an additional increase in the alcoholic strength laid down , in respect of wine-growing zones A and B, in Article 32 (2) of Regulation (EEC) No 337/79 and in the third subparagraph of Article 8 (2) of Regulation (EEC) No 338/79 as regards products listed in the first subparagraph of paragraph 1 of the said Article 32 and the first subparagraph of the said Article 8 (2) which : 1 . in the case of the Federal Republic of Germany are produced from grapes : (a) intended for the production of table wines and quality wines psr, and (b) harvested in : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Articles 32 (4) and 65 thereof, Having regard to Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provi ­ sions relating to quality wines produced in specified regions (3 ), as last amended by Regulation (EEC) No 459/80 (4), and in particular the third subparagraph of Article 8 (2), thereof, Whereas under Article 32 ( 1 ) of Regulation (EEC) No 337/79 the Member States may permit an increase in the actual or potential natural alcoholic strength only within certain limits ; Whereas, because of the exceptionally unfavourable climatic conditions in 1980 in parts of wine-growing zone A and some parts of zone B where there was an abnormally high rainfall and a lack of sunshine , the limits upon increases in the natural alcoholic strength as fixed by Article 32 ( 1 ) of Regulation (EEC) No 337/79 in many cases prevent the production of the wines which are normally required by the market ; whereas, therefore , the Member States concerned should be authorized to permit in the areas affected an additional increase in the natural alcoholic strength as provided for in Article 32 (2) of Regulation (EEC) No 337/79 ; whereas provision should be made for the Member States to communicate to the Commission certain information , in particular under Commission Regulation (EEC) No 1594/70 (5 ), as last amended by Regulation (EEC) No 632/80 (6) ; whereas this informa ­ tion should be submitted by geographical unit within the meaning of the second subparagraph of Article 30c ( 1 ) (a) of Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine ;  the Regierungsbezirke KÃ ¶ln und Koblenz and of the following varieties : Blauer Portu ­ gieser, Blauer Spatburgunder, Kerner, Morio-Muskat, Riesling, Scheurebe, Silvaner, Elbling ;  the Regierungsbezirk Trier or in the Saar ­ land and of the following varieties : Kerner, Riesling, Elbling ;  the Regierungsbezirk Rheinhessen-Pfalz and of the following varieties : Blauer Portu ­ gieser, Blauer SpÃ ¤tburgunder, Kerner, Morio-Muskat, Riesling, Scheurebe, Silvaner :  the Regierungsbezirk Darmstadt and of the Riesling variety ;  the Regierungsbezirk Stuttgart, Karlsruhe, Freiburg and TÃ ¼bingen and of the following varieties : Blauer SpÃ ¤tburgunder, Blauer Trol ­ linger, Blauer Portugieser, Blauer Limberger, Saint Laurent, Auxerrois, WeiÃ er Burgunder, Morio-Muskat, Silvaner, Riesling, Scheurebe , RulÃ ¤nder and, for the Lake Constanee sub-region , Miiller- Thurgau ; ( 1 ) OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 195 , 29 . 7 . 1980 , p. 6 . ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p. 48 . (4 ) O ) No L 57, 29 . 2 . 1980 , p. 32 . (5 ) O] No L 173, 6 . 8 . 1970, p. 23 . (*) OJ No L 69 , 15 . 3 . 1980 , p. 33 . 25 . 10 . 80 Official Journal of the European Communities No L 281 /21 2. in the case of France are produced from grapes : (a) intended for the production of quality wines psr, and (b) harvested in :  the departments of Bas-Rhin and Haut- Rhin and of the varieties Riesling, Sylvaner and Muscat ;  the departments of Meurthe-et-Moselle and Moselle ; 3 . in the case of Luxembourg are produced from grapes : (a) intended for the production of table wines and quality wines psr, and (b) of the varieties Riesling and Elbling. Article 2 1 . On the basis of the declarations referred to in the second subparagraph of Article 36 ( 1 ) of Regula ­ tion (EEC) No 337/79 , the Member States concerned shall communicate to the Commission not later than 31 May 1980 , by geographical unit within the meaning of (a) in the second subparagraph of Article 30 ( 1 ) of Regulation (EEC) No 337/79 , the particulars of the quantities of sugar, concentrated grape must and rectified concentrated grape must used to make an additional increase in the natural alcoholic strength of products referred to in Article 1 . 2. Such communications shall give estimates of the quantities of sugar, concentrated grape must and recti ­ fied concentrated grape must used to make an addi ­ tional increase in the alcoholic strength as provided for in Article 32 (2) of Regulation (EEC) No 337/79 ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 October 1980 . For the Commission Finn GUNDELACH Vice-President